UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6338




In Re:   BERTRAM NORMAN MCELHINEY,




                                                        Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   June 15, 2005                  Decided:   July 7, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bertram Norman McElhiney, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bertram    Norman   McElhiney      seeks    a   writ    of   mandamus

compelling the district court to provide him with a free transcript

of his plea hearing in North Carolina state court.               For the reasons

that follow, we deny the petition.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).              Further, mandamus is a

drastic     remedy    and   should   be      used   only    in     extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            The relief McElhiney seeks is not available by way of

mandamus.    In particular, there are other adequate means to attain

the relief McElhiney desires, and McElhiney is unable to meet all

the criteria set forth in In re Braxton, 258 F.3d 250, 261 (4th

Cir. 2001), for obtaining mandamus relief.             Accordingly, although

we grant McElhiney’s motion for leave to proceed in forma pauperis,

we deny the mandamus petition.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 PETITION DENIED




                                     - 2 -